IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-90-235-CR


JERRY JOHNSON, a/k/a
WILLIE A. MILTON,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY, 
NO. 2C90-92,210, HONORABLE JOHN BARINA, JUDGE
 



PER CURIAM
	A jury found appellant guilty of driving while intoxicated, first offense.  Tex. Rev.
Civ. Stat. Ann. art. 6701l-1 (Supp. 1991).  The court assessed punishment at incarceration for 180
days and a $100 fine.
	Appellant represents himself on appeal, as he did at trial.  The record contains a
written waiver of counsel in the form prescribed by Tex. Code Cr. P. Ann. art. 1.051(g) (Supp.
1991).
	Appellant's brief was due December 6, 1990.  No brief has been tendered for
filing, no motion for extension of time has been received, and appellant did not respond to a
notice that his brief is overdue.  Because appellant represents himself, he has not been abandoned
by counsel.  Therefore, we will consider this appeal without briefs.  Tex. R. App. P. Ann. 74(l)
(Pamph. 1991).
	We have examined the record and find no fundamental error or other matter that
should be considered in the interest of justice.
	The judgment of conviction is affirmed.


[Before Chief Justice Carroll, Justices Jones and Smith]
Affirmed
Filed:  May 1, 1991
[Do Not Publish]